     Case 3:18-cv-00457-JM-LL Document 60 Filed 04/15/19 PageID.2148 Page 1 of 7


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CITY OF IMPERIAL BEACH;                             Case No.: 18cv457-JM-LL
     SAN DIEGO UNIFIED PORT
12
     DISTRICT; and                                       SCHEDULING ORDER
13   CITY OF CHULA VISTA,                                REGULATING DISCOVERY
                                       Plaintiffs,       AND OTHER PRE-TRIAL
14
                                                         PROCEEDINGS
15   v.
16   THE INTERNATIONAL BOUNDARY
     & WATER COMMISSION – UNITED
17
     STATES SECTION; and
18   VEOLIA WATER NORTH AMERICA –
     WEST, LLC,
19
                                     Defendants.
20
21
22         On April 12, 2019, the Court held an Early Neutral Evaluation Conference (“ENE”)
23   in the above-entitled action. Settlement of the case could not be reached during the ENE
24   and the Court therefore conducted a Case Management Conference pursuant to Rule
25   16.1(d) of the Local Rules. After consulting with the attorneys of record for the parties and
26   being advised of the status of the case, and good cause appearing, IT IS HEREBY
27   ORDERED:
28   ///

                                                     1
                                                                                     18cv457-JM-LL
     Case 3:18-cv-00457-JM-LL Document 60 Filed 04/15/19 PageID.2149 Page 2 of 7


1          1.     Any motion to join other parties, to amend the pleadings, or to file additional
2    pleadings shall be filed by May 13, 2019.
3          2.     The parties must file a joint motion for a protective order, which includes the
4    terms of their agreement for handling confidential documents and information, on or before
5    May 13, 2019.
6          3.     All discovery shall be completed by all parties on or before
7    December 2, 2019. "Completed" means that all discovery under Rules 30-36 of the
8    Federal Rules of Civil Procedure, and discovery subpoenas under Rule 45, must be initiated
9    a sufficient period of time in advance of the cut-off date, so that it may be completed by
10   the cut-off date, taking into account the times for service, notice, and response as set forth
11   in the Federal Rules of Civil Procedure.
12         Counsel shall promptly and in good faith meet and confer with regard to all
13   discovery disputes in compliance with Federal Rule of Civil Procedure 37(a)(1) and Civil
14   Local Rule 26.1(a). The Court expects counsel to make every effort to resolve all disputes
15   without court intervention through the meet and confer process. All discovery motions
16   must be filed within 30 days of the service of an objection, answer or response which
17   becomes the subject of dispute or the passage of a discovery due date without response or
18   production, and only after counsel have met and conferred and have reached impasse with
19   regard to the particular issue. The Court’s procedures for resolving discovery disputes are
20   set forth in Magistrate Judge Linda Lopez’s Civil Chambers Rules, which are posted on
21   the Court’s website. A failure to comply in this regard will result in a waiver of a
22   party's discovery issue. Absent an order of the court, no stipulation continuing or
23   altering this requirement will be recognized by the court.
24         4.     The parties shall designate their respective experts in writing by
25   January 16, 2020. The parties must identify any person who may be used at trial to present
26   evidence pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not
27   limited to retained experts. The date for exchange of rebuttal experts shall be by
28   January 30, 2020. The written designations shall include the name, address and telephone

                                                   2
                                                                                      18cv457-JM-LL
     Case 3:18-cv-00457-JM-LL Document 60 Filed 04/15/19 PageID.2150 Page 3 of 7


1    number of the expert and a reasonable summary of the testimony the expert is expected to
2    provide. The list shall also include the normal rates the expert charges for deposition and
3    trial testimony.
4           5.     By March 2, 2020, each party shall comply with the disclosure provisions in
5    Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
6    requirement applies to all persons retained or specially employed to provide expert
7    testimony, or whose duties as an employee of the party regularly involve the giving of
8    expert testimony. Except as provided in the paragraph below, any party that fails to
9    make these disclosures shall not, absent substantial justification, be permitted to use
10   evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
11   the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
12          6.     Any party shall supplement its disclosure regarding contradictory or rebuttal
13   evidence under Fed. R. Civ. P. 26(a)(2)(D) by March 16, 2020.
14          7.     All expert discovery shall be completed by all parties by April 16, 2020. The
15   parties shall comply with the same procedures set forth in the paragraph governing fact
16   discovery.
17          8.     Failure to comply with this section or any other discovery order of the court
18   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
19   the introduction of experts or other designated matters in evidence.
20          9.     All other pretrial motions must be filed by May 18, 2020. Counsel for the
21   moving party must obtain a motion hearing date from the law clerk of the judge who will
22   hear the motion. The period of time between the date you request a motion date and the
23   hearing date may vary from one district judge to another. Please plan accordingly. Failure
24   to make a timely request for a motion date may result in the motion not being heard.
25   Motions in limine are to be filed as directed in the Local Rules, or as otherwise set by the
26   district judge.
27          10.    A Mandatory Settlement Conference shall be conducted on August 12, 2020
28   at 9:30 a.m. in the chambers of Magistrate Judge Linda Lopez located at

                                                  3
                                                                                    18cv457-JM-LL
     Case 3:18-cv-00457-JM-LL Document 60 Filed 04/15/19 PageID.2151 Page 4 of 7


1    221 West Broadway, Suite 2140, San Diego, CA 92101. All discussions at the Mandatory
2    Settlement Conference will be informal, off the record, privileged, and confidential.
3    Counsel for any non-English speaking party is responsible for arranging for the appearance
4    of an interpreter at the conference.
5           a.      Personal Appearance of Parties Required: All parties, adjusters for insured
6    defendants, and other representatives of a party having full and complete authority to enter
7    into a binding settlement, as well as the principal attorneys responsible for the litigation,
8    must be present in person and legally and factually prepared to discuss settlement of the
9    case. Counsel appearing without their clients (whether or not counsel has been given
10   settlement authority) will be cause for immediate imposition of sanctions and may also
11   result in the immediate termination of the conference.
12          Unless there is good cause, persons required to attend the conference pursuant to this
13   Order shall not be excused from personal attendance. Requests for excuse from attendance
14   for good cause shall be made in writing at least three (3) court days prior to the conference.
15   Failure to appear in person at the Mandatory Settlement Conference will be grounds for
16   sanctions.
17          b.      Full Settlement Authority Required: In addition to counsel who will try the
18   case, a party or party representative with full settlement authority1 must be present for the
19   conference. In the case of a corporate entity, an authorized representative of the corporation
20   who is not retained outside counsel must be present and must have discretionary authority
21   to commit the company to pay an amount up to the amount of Plaintiff's prayer (excluding
22   punitive damages prayers). The purpose of this requirement is to have representatives
23
24   1
       "Full settlement authority" means that the individuals at the settlement conference must be authorized to
25   explore settlement options fully and to agree at that time to any settlement terms acceptable to the parties.
     Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989). The person needs to have
26   "unfettered discretion and authority" to change the settlement position of a party. Pitman v. Brinker Int'l,
     Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
27   authority to attend the conference contemplates that the person's view of the case may be altered during
     the face to face conference. Id. at 486. A limited or a sum certain of authority is not adequate. See Nick
28   v. Morgan's Foods, Inc., 270 F.3d 590, 595-97 (8th Cir. 2001).

                                                          4
                                                                                                   18cv457-JM-LL
     Case 3:18-cv-00457-JM-LL Document 60 Filed 04/15/19 PageID.2152 Page 5 of 7


1    present who can settle the case during the course of the conference without consulting a
2    superior. Counsel for a government entity may be excused from this requirement so long
3    as the government attorney who attends the Mandatory Settlement Conference (1) has
4    primary responsibility for handling the case, and (2) may negotiate settlement offers which
5    the attorney is willing to recommend to the government official having ultimate settlement
6    authority.
7             c.    Confidential     Settlement     Statements      Required:     No    later   than
8    August 4, 2020, the parties shall submit directly to Magistrate Judge Lopez's chambers
9    (via email or hand delivery c/o the Clerk’s Office) confidential settlement statements no
10   more than ten (10) pages in length. These confidential statements shall not be filed or
11   served on opposing counsel. Each party's confidential statement must set forth the party’s
12   statement of the case, identify controlling legal issues, concisely set out issues of liability
13   and damages, and shall set forth the party’s settlement position, including any previous
14   settlement negotiations, mediation sessions, or mediation efforts, the last offer or demand
15   made by that party, and a separate statement of the offer or demand the party is prepared
16   to make at the settlement conference. If a specific demand or offer for settlement cannot
17   be made at the time the brief is submitted, then the reasons therefore must be stated along
18   with a statement as to when the party will be in a position to state a demand or make an
19   offer.
20            General statements that a party will "negotiate in good faith" is not a specific demand
21   or offer contemplated by this Order. It is assumed that all parties will negotiate in good
22   faith.
23            d.    Requests to Continue a Mandatory Settlement Conference: Any request
24   to continue the Mandatory Settlement Conference or request for relief from any of the
25   provisions or requirements of this Order must be sought by a written joint motion or
26   ex parte application. The application must (1) be supported by a declaration of counsel
27   setting forth the reasons and justifications for the relief requested, (2) confirm compliance
28   with Civil Local Rule 83.3(h), and (3) report the position of opposing counsel or any

                                                     5
                                                                                        18cv457-JM-LL
     Case 3:18-cv-00457-JM-LL Document 60 Filed 04/15/19 PageID.2153 Page 6 of 7


1    unrepresented parties subject to the Order. Absent good cause, requests for continuances
2    will not be considered unless submitted in writing no fewer than (7) days prior to the
3    scheduled conference.
4             If the case is settled in its entirety before the scheduled date of the conference,
5    counsel and any unrepresented parties must still appear in person, unless a written
6    joint notice confirming the complete settlement of the case is filed no fewer than
7    twenty-four (24) hours before the scheduled conference.
8             11.    Counsel shall file their Memoranda of Contentions of Fact and Law and take
9    any other action required by Local Rule 16.1(f)(2) by August 21, 2020.
10            12.   Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
11   Civ. P. 26(a)(3) by August 21, 2020. Failure to comply with these disclosure requirements
12   could result in evidence preclusion or other sanctions under Fed. R. Civ. P. 37.
13            13.   Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
14   August 28, 2020. At this meeting, counsel shall discuss and attempt to enter into
15   stipulations and agreements resulting in simplification of the triable issues. Counsel shall
16   exchange copies and/or display all exhibits other than those to be used for impeachment.
17   The exhibits shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall
18   note any objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ.
19   P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial conference
20   order.
21            14.   Counsel for plaintiff will be responsible for preparing the pretrial order and
22   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f).                   By
23   September 4, 2020, plaintiff’s counsel must provide opposing counsel with the proposed
24   pretrial order for review and approval. Opposing counsel must communicate promptly
25   with plaintiff’s attorney concerning any objections to form or content of the pretrial order,
26   and both parties shall attempt promptly to resolve their differences, if any, concerning the
27   order.
28   ///

                                                    6
                                                                                      18cv457-JM-LL
     Case 3:18-cv-00457-JM-LL Document 60 Filed 04/15/19 PageID.2154 Page 7 of 7


1          15.    The Proposed Final Pretrial Conference Order, including objections to any
2    other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
3    lodged with the assigned district judge by September 11, 2020, and shall be in the form
4    prescribed in and comply with Local Rule 16.1(f)(6).
5          16.    The final Pretrial Conference is scheduled on the calendar of the Honorable
6    Jeffrey T. Miller on September 18, 2020 at 8:30 a.m. A trial will be held before the
7    Honorable Jeffrey T. Miller, United States District Court Judge, on October 19, 2020 at
8    10:00 a.m.
9          17.    The parties must review the chambers’ rules for the assigned district judge
10   and magistrate judge.
11         18.    A post trial settlement conference before a magistrate judge may be held
12   within 30 days of verdict in the case.
13         19.    The dates and times set forth herein will not be modified except for good cause
14   shown.
15         20.    Briefs or memoranda in support of or in opposition to any pending motion
16   shall not exceed twenty-five (25) pages in length without leave of a district court judge. No
17   reply memorandum shall exceed ten (10) pages without leave of a district court judge.
18   Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
19   and a table of authorities cited.
20         21.    Plaintiff’s counsel shall serve a copy of this order on all parties that enter this
21   case hereafter.
22         IT IS SO ORDERED.
23   Dated: April 15, 2019
24
25
26
27
28

                                                    7
                                                                                        18cv457-JM-LL
